Citation Nr: 0829020	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO determined that the veteran had 
not submitted new and material evidence in order to reopen 
his previously denied claim for service connection for a 
right knee disability, and the RO denied his claim for 
service connection for a left knee disability.

In June 2004, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.

In a December 2004 decision, the Board reopened the claim for 
service connection for a right knee disability and then 
remanded both the right and left knee claims for further 
development.  In an October 2006 decision, the Board remanded 
a second time for further development.  The case has once 
again returned to the Board for further review.

Pursuant to a July 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disability had its onset during active 
military service.

3.  A right knee disability had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A right knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
right and left knee disabilities were the result of injuries 
he sustained playing football during service.  Because the 
claims of service connection for right and left knee 
disabilities on appeal are being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for a right and 
left knee disability.  The service treatment records 
reflected that the veteran was treated for left knee pain and 
swelling in November 1959.  It was noted that he had injured 
this knee previously in 1955 playing football.  The 
impression was traumatic osteoarthritis.  In October 1960, 
the veteran injured his knee playing football, but it was not 
specified which knee was injured and there was no diagnosis.  
The January 1961 separation report of medical history 
reflected that the veteran had a trick knee in 1959 that was 
treated and cured.  The January 1961 separation examination 
was absent for complaints, treatment, or diagnosis of any 
knee disability.  

The Board acknowledges that it was not documented in-service 
that the veteran sustained an injury to his right knee.  
However, as the October 1960 entry did not refer to the prior 
injury to the documented left knee injury in November 1959, 
it is reasonable to assume that the veteran did not reinjure 
his left knee.  Consequently, the Board will resolve 
reasonable doubt in favor of the veteran and find that the 
veteran injured both knees during service playing football.

The first available post-service medical evidence of record 
is a June 1963 VA examination for a prior claim for service 
connection for a back disability and VA treatment records 
dated from January to March 1970 which were absent for 
complaints of any knee problems.  The first post-service 
medical record pertaining to the knees is a March 1973 record 
from B.M.C. which reflected that the veteran had surgery for 
an internal derangement of the right knee with a tear of the 
medial meniscus with considerable chondromalacia of the 
femoral condyle.  A March 1973 record from Dr. W.N.H. at 
B.M.C. commented that the veteran had an injury to his knee 
while he was in the service 15 or more years before that had 
recurrent episodes of swelling at times until about two 
months ago when without any typical reinjury, he had a pop in 
the medial aspect of the knee and the knee locked.  Records 
from the veteran's employment at T.A.F.B. reflected that he 
began to leave work early in 1974 due to knee trouble.  In 
June 1976, the veteran was separated from his employment due 
to restrictions from performing his duties due to a knee 
condition.  In November 1979, Dr. W.N.H. provided a diagnosis 
of degenerative arthritis of the right knee.  

As outlined above, the first post-service medical evidence of 
record pertaining to the right knee is dated in March 1973.  
However, during his June 2004 hearing, the veteran testified 
that after his separation from service, he continued to 
experience knee problems and was treated in part for his 
knees at E.H. in December 1961.  The veteran stated that 
although he was primarily treated for his back, his knees 
were wrapped with ACE bandages and he was assigned light duty 
status at his place of employment.  Additionally, the veteran 
testified that he next sought treatment for his knees in 1963 
from Dr. A.  Unfortunately, the veteran was unable to obtain 
records from Dr. A as he is deceased.  Further, in October 
2007, E.H. responded to VA that they destroy records after 10 
years.  

Regarding the veteran's statements, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; i.e., he is competent to report the he 
experienced knee problems since service for which he was 
treated.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Additionally, pursuant to Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir., 2006), the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Under the facts of this 
case, the Board finds the veteran's statements and testimony 
that he continued to experience knee problems after service 
to be competent and credible.  Additionally, the Board notes 
the February 2007 statements submitted in support of the 
claim from R.A.H. and F.H.M.  R.A.H. stated that the veteran 
was employed by him after his return from the service and 
that he was treated by Dr. A for swelling of knees and had 
fluid drained.  F.H.M. contended that he had known the 
veteran since 1952 and observed that following his return 
from service, he had problems with his knees that required 
fluid draining.  Moreover, the Board finds it significant 
that the March 1973 record from Dr. W.N.H. stated the veteran 
had intermittent knee swelling since service.  The Board 
attaches great probative weight to these statements as they 
are consistent with the veteran's testimony and are based on 
personal observation.  

In addition to credible account of continuity of 
symptomatology since service, there are also competent 
medical opinions of record reflecting that the veteran's 
current bilateral knee disabilities are related to his in-
service injuries.  In this regard, a December 1997 treatment 
from Dr. F.L.N. reflected that the veteran had complete 
degeneration of the medial joint space of each knee.  In a 
December 1999 letter, Dr. F.L.N. stated that the veteran was 
a patient of his from 1986 and was under treatment for severe 
post-traumatic arthritis of his knees that had been 
documented back to when the veteran was in the military where 
he was on the football team.  In a March 2006 letter, Dr. 
F.L.N. clarified his earlier opinion by adding that after 
reviewing the service treatment records and his own records 
of his care over the past 20 years, he concluded that the 
veteran's knee disabilities are more likely than not related 
to his service.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds 
the opinion of Dr. F.L.N. to be highly probative as it is 
based on a review of the service treatment records and his 20 
years of experience treating the veteran's knees.  

The Board notes that the May 2006 and August 2007 VA 
examinations are not favorable to the veteran's claim.  After 
reviewing the claims file, the May 2006 examiner did not 
think that the problems with the veteran's knees occurred 
during service or had been chronic and continuous since 
service.  The veteran had a second VA examination in August 
2007 after the appeal was remanded in October 2006.  After 
evaluating all the available evidence, the same examiner 
opined that it was less likely that the knee disorders were 
the result of military service.  The examiner noted that the 
veteran was treated twice during service for his knee but the 
discharge physical noted that his knee problems had resolved.  
Further, after he left service, there was no record of any 
knee problem until an on the job injury in 1973.  

As discussed above, the law is clear that it is the Board's 
duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board notes that the VA 
examiner is basing the opinion in part on the lack of 
documented treatment between 1961 and 1973.  However, as 
discussed above, the Board has found the veteran's statements 
that he continued to experience problems with his knees after 
service and had treatment to drain fluid to be competent and 
credible.  Additionally, the Board finds it significant that 
the VA examiner indicated that the veteran had no problems 
with his knee after service until a work related injury in 
1973.  However, the March 1973 record from Dr. W.N.H. at 
B.M.C. indicated that the veteran did not have a reinjury in 
1973.  Importantly, the examiner commented that if there were 
any medical records available between 1961 and 1973 showing 
problems with the knees, the opinion could change.  As such, 
although the May 2006 and August 2007 VA opinions are based 
on a through review of the veteran's claims file, the Board 
attaches more probative weight to the opinion of Dr. F.L.N.

In conclusion, after resolving all reasonable doubt in favor 
of the veteran, the evidence indicates that the veteran 
continued to have knee swelling after his separation from 
service.  Additionally there is persuasive medical evidence 
indicating that both his current left and right knee 
degenerative joint disease is related to his service.  As 
such, after resolving all reasonable doubt in favor of the 
veteran, service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left knee disability 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


